Title: To James Madison from Edmund Randolph, 26 April 1783
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond April 26. 1783.
For four weeks past I have been so hurried by the general court, that I have not had leisure to write a page, irrelative to law. Indeed the calmness of our times cuts off almost every thing worthy of communication.
Our assembly will be composed of good men in general. Mr. Thomson Mason, Colo. Nicholas, Colo. J. Taylor, Gen: Lawson, Mr. Wm. Nelson and several others who have either never been elected, or not lately, will take their seats. From the conversation of Mr. Jefferson I should hope for his return to the legislature; and it is certain, that Mr. Edw: Carter will disqualify himself in order to introduce him. The circulation of the proceedings of the army, has demonstrated the necessity of consigning to congress a fund, independent of the breath of individual states: and many of those, who at first were vehement, are reconciled to the expedient.
But satisfaction is by no means generally diffused, with regard to the stipulations concerning confiscated property, in the provisional articles. Indeed some, who conceive, that Virginia has not fully parted from the power of peace and war to congress, are inclined, (as if our legislature were omnipotent) to move at the next session for a repeal of those stipulations. Such a measure as this will surely immortalize the understanding of the mover. It is probable, that the late proclamation of congress has excited a jealousy of their high powers, and pointed out the propriety of wresting from them some of their constitutional authority. I have more than once endeavoured to conceive the author of this singular composition: and I hope my conjectures are not right, when I suppose that it came from the pen of the s——cr——y of fo——gn aff——rs.

The delinquencies of the sheriffs are very great, in the business of collecting. Motions have been made against them this court for about 70,000 £. A great sum in a little revenue: But the excuses, which they have made, argue the poverty of the country. They have distrained, they say, but cannot sell for ¼ of the value of the thing taken, even in produce. The courthouse of papers of Lunenburgh has been burnt, partly to prevent the obtaining of those documents, which are necessary to execute the tax.
Mr. Pendleton came to town last night, to enter upon his duty as a chancellor.
